Title: James Madison to Nicholas Van Zandt, 31 October 1826
From: Madison, James
To: Van Zandt, Nicholas


                        
                            
                                
                            
                            
                                
                                    
                                
                                Ocr. 31. 1826
                            
                        
                        I have just received Sir, your letter of Octr. 28. inclosing a copy of your Bill in Chancery and very
                            sincerely sympathise in the distresses which led to it; the more so, as to other motives, it adds the personal sentiments
                            it expressd towards me. I cannot but regret at the same time, that it has been thought advisable to make me, in any manner
                            a party, in the pursuit of your claim <on> Mr Cutts—You will not be surprized at this regret, when I state
                            that the purchase of Property I made of the Bank, was a bonafide one on my own account; that I wa<s> from
                            the beginning personally bound for payment; and am still so, for the unpaid balance; that the property purchased, will be
                            as absolutely mine if the title of the Bank be good as the House in which I dwell; and that neither Mr Cutts, nor Mrs.
                            Cutts have or ever had in it the smallest right or interest: actual or eventual, in law or in equity; or even by any
                            mutual understanding, express or tacit. And I might add if it could be necessary; that Mr Cutts has long been and still is
                            a debtor to me. If these facts receive the confidence due to them, it is not perceived that any possible advantage can be
                            expected for the continuance of my name as a defendant or witness in the judicial proceedings to which you have resorted.
                        With respect to the furniture secured by a Trust to Mrs Cutts, what I have to say is, that it was purchased
                            with a benevolent fund over which her Husband never had any controul whatever legal or equitable. I must say also on
                            another point, that I have no knowledge that it was even signified by Mr Cutts, as supposed, that he owed you nothing. I
                            have lost no time in giving this answer to your communication in the hope that it will correct whatever errors may have
                            related to me, and relieve me from a situation unavailing to you, and the more unpleasant, as being so new a one, to me.
                        I shall apprise Mr. Cutts of your having furnished me with a copy of your Bill and of my having answered
                            <the> communication.
                        
                            
                                
                            
                        
                    